Title: Mary Smith Cranch to Abigail Adams, 20 August 1774
From: Cranch, Mary Smith
To: Adams, Abigail


     
      Dear Sister
      Boston August 20 1774
     
     I thank you my dear Sister for all your kind offers. I have not been able yet to get Miss Dolly Read. I expected her yesterday: but what has prevented I cant say. As to moving, we want to see Mr. Russel before we talk again with Mr. Cleavely. Mr. Cranch is so hurried with Work that he does not know how to spare time to see after any thing, and I am so unwell that I am not able too. I do not know what is the reason but I never felt so low spirit’d in my life. I have been so long in an uncertainty what we ought to do: and one Friend advising one way and one another that I feel rack’d. I think I cannot bear it much longer. I am full of aprehentions of—I dont know what. What unnumberd distresses has Lord North brought upon thousands of Innocent Creatures. I have more charity than to think he ever realized half of them.—What an answer the Governer has given our congress. Some part of it gives me more fear of insults than I have had
      yet I long to see the reply.—Mr. Tufts will take your cheese so you may send them as soon as you please. I was so unwell a Teusday that I thought I had better come home and I have a great many things to do before I move. We rejoice to hear Mr. Adams is well and hope it will not be long before it will be convenient for him to come home. The divine protection be his guard where ever he is, is the ardent Wish of your affectionate sister,
     
      Mary Cranch
     
    